DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of May 23, 2022.  The rejections are stated below.  Claims 1, 3-7, 9-16, and 19-26 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's arguments filed 5/23/2022 concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  
Applicant argues on page 8 “A. Claims 1, 3-7, 9-16, and 19-23 Are Patent Eligible Under USPTO Step 2A Because They Do Not Recite a Judicial Exception and Are Integrated Into a Practical Application". 
3.	Examiner relied on Alice and 2019 PEG Guidance.  According to Alice and the 2019. With respect to processing a transaction.  According to Applicant’s specification,  “the token-based payment may be used with personal computers tablet, smartcard, a payment card with a magnetic strip or chop, such as credit card or any other device capable of making a payment” (0022).  Processing a transaction does not improve the technology but improves business which by definition renders the claim non-statutory.  Processing a transaction is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to processing a transaction and do not result in any computer functionality or technical/technology.
4.	Applicant argues “B. Claims 1, 3-7, 9-16, and 19-23 Are Patent Eligible Under USPTO Step 2B Because They Recite a Combination of Elements that Is Significantly More than an Abstract Idea”. 
5.	Examiner notes that the improvements discussed here are simply to processing transactions and do not result in any computer functionality or technical/technology. The additional elements of issuer system, mobile device, transmitting, by the issuer system to the mobile device via a network, contactless connection, dynamic payment packet (DPP) comprising a token does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of processing payments which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim limitations which constitute the idea are receiving a request, transmitting, receiving, transmitting, determining, and transmitting. The fact that the electronic token is transferred is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of processing transactions itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	 Claims 1, 3-7, 9-16, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a payment without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 12.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites method for …, comprising:

receiving, at an … and from a …, a request to authorize a transaction payment to a merchant;

responsive to the request to authorize the transaction payment, transmitting, by the … to the … via a … associated with a …, a … comprising …;

receiving, at the …, an indication from the merchant confirming a …of the …from the … to the merchant via a … between the … and the …;

receiving, at the … and from the merchant, an authorization request including a transaction identification and the …, wherein the token being re-formatted by the merchant from the … to the …;

transmitting, by the …, the … to a … to obtain offer data; receiving, at the issuer system, offer data from the …; determining, by the …, an authorization response;

transmitting, by the … to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction, based on a determination that the DPP complies with the one more parameters; and

transmitting, by the … to the …, the transaction identifier, and the offer data. These limitations (with the exception of italicized limitations) describe an abstract idea of providing payments and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions in the form of sales activities or business relations). The claim also recites an issuer system, mobile device, transmitting, by the issuer system to the mobile device via a network, contactless connection, dynamic payment packet (DPP) comprising a token, which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., issuer system, mobile device, transmitting, by the issuer system to the mobile device via a network, contactless connection, dynamic payment packet (DPP) comprising a token are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).

Similar arguments can be extended to other independent claims 12 and 21 so claims 12 and 21 are rejected on similar grounds as claim 1.

The limitations of claims 3-7, 9-11, 13-16, 19-20, and 22-23 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1, 3-7, 9-16, and 19-23 are directed to an abstract idea. Thus, the claims 1, 3-7, 9-16, and 19-23 are not patent-eligible.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 1, 3, 6-7, 11-12, and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1] and Linehan [US Patent No. 6,327,578 B1].

9.	Regarding claim 1, Williams discloses a method and system for software-based contactless payment, comprising:
receiving, at an issuer system and from a mobile device, a request to authorize a transaction for a payment to a merchant (payment request 0023).
Williams does not disclose however Hart teaches responsive to the request to authorize the transaction, transmitting, by the issuer system to the mobile device via a wireless network associated with a point of sale device, a dynamic payment packet (DPP) comprising a token (Hart 0026, 0040, 0044);
Williams does not disclose however Hart teaches receiving, at the issuer system and from the merchant, an authorization request including a transaction identification and the DPP (Hart 0026, 0040, 0044). 
Williams does not disclose however Hart teaches receiving, at the issuer system, an indication from the merchant confirming a wireless transfer of the token from the mobile device to the merchant via a contactless connection between the mobile device and the point of sale device (Hart 0026, 0040, 0044).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Hart.  The rationale to combine the teachings is improved security while conducting contactless payments using a mobile device
Williams does not disclose however Gupta determining, by the issuer system, an authorization response, wherein the authorization response is determined based on whether the DPP complies with one or more parameters comprising transaction limits, use limits, and time limits (Gupta 0022-0023, 0076, 0119, 0172).
Williams does not disclose however Gupta teaches transmitting, by the issuer system to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction, based on a determination that the DPP complies with the one more parameters (Gupta 0022-0023, 0076, 0119, 0172). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Gupta.  The rationale to combine the teachings is improved security while conducting transactions.
Williams does not disclose however Linehan discloses transmitting, by the issuer system, the DPP to a third-party system to obtain offer data (Col. 14 lines 3-15);
Williams does not disclose however Linehan discloses receiving, at the issuer system, offer data from the third-party system (Col. 14 lines 3-15).;
Williams does not disclose however Linehan discloses transmitting, by the issuer system to the mobile device, the transaction identifier, and the offer data (Col. 8 lines 1-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.
The newly added limitation of “receiving… comprising the token of a second format, wherein the token being reformatted by the merchant from the first format to the second format” is not directed to method steps/functionality of the issuer system therefore, will not differentiate the claims from the prior art.

9.	Regarding claim 12, Williams system, comprising:
	a processor; and
	memory storing computer readable instructions that when executed by the processor, cause the processor to perform a method of:
receiving, at an issuer system and from a mobile device, a request to authorize a transaction for a payment to a merchant (payment request 0023).
Williams does not disclose however Hart teaches responsive to the request to authorize the transaction, transmitting, by the issuer system to the mobile device via a wireless network associated with a point of sale device, a dynamic payment packet (DPP) comprising a token (Hart 0026, 0040, 0044);
Williams does not disclose however Hart teaches receiving, at the issuer system and from the merchant, an authorization request including a transaction identification and the DPP (Hart 0026, 0040, 0044). 
Williams does not disclose however Hart teaches receiving, at the issuer system, an indication from the merchant confirming a wireless transfer of the token from the mobile device to the merchant via a contactless connection between the mobile device and the point of sale device (Hart 0026, 0040, 0044).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Hart.  The rationale to combine the teachings is improved security while conducting contactless payments using a mobile device
Williams does not disclose however Gupta determining, by the issuer system, an authorization response, wherein the authorization response is determined based on whether the DPP complies with one or more parameters comprising transaction limits, use limits, and time limits (Gupta 0022-0023, 0076, 0119, 0172).
Williams does not disclose however Gupta teaches transmitting, by the issuer system to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction, based on a determination that the DPP complies with the one more parameters (Gupta 0022-0023, 0076, 0119, 0172). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Gupta.  The rationale to combine the teachings is improved security while conducting transactions.
Williams does not disclose however Linehan discloses transmitting, by the issuer system, the DPP to a third-party system to obtain offer data (Col. 14 lines 3-15);
Williams does not disclose however Linehan discloses receiving, at the issuer system, offer data from the third-party system (Col. 14 lines 3-15).;
Williams does not disclose however Linehan discloses transmitting, by the issuer system to the mobile device, the transaction identifier, and the offer data (Col. 8 lines 1-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.
The newly added limitation of “receiving… comprising the token of a second format, wherein the token being reformatted by the merchant from the first format to the second format” is not directed to method steps/functionality of the system comprising a processor and memory storing executable instructions and therefore, will not differentiate the claims from the prior art.

9.	Regarding claim 21, Williams discloses a method and system for software-based contactless payment, comprising:
receiving, at an issuer system and from a mobile device, a request to authorize a transaction for a payment to a merchant (payment request 0023).
Williams does not disclose however Hart teaches responsive to the request to authorize the transaction, transmitting, by the issuer system to the mobile device via a wireless network associated with a point of sale device, a dynamic payment packet (DPP) comprising a token (Hart 0026, 0040, 0044);
Williams does not disclose however Hart teaches receiving, at the issuer system and from the merchant, an authorization request including a transaction identification and the DPP (Hart 0026, 0040, 0044). 
Williams does not disclose however Hart teaches receiving, at the issuer system, an indication from the merchant confirming a wireless transfer of the token from the mobile device to the merchant via a contactless connection between the mobile device and the point of sale device (Hart 0026, 0040, 0044).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Hart.  The rationale to combine the teachings is improved security while conducting contactless payments using a mobile device
Williams does not disclose however Gupta determining, by the issuer system, an authorization response, wherein the authorization response is determined based on whether the DPP complies with one or more parameters comprising transaction limits, use limits, and time limits (Gupta 0022-0023, 0076, 0119, 0172).
Williams does not disclose however Gupta teaches transmitting, by the issuer system to the merchant, a first authorization response, a transaction identifier, and account data associated with the transaction, based on a determination that the DPP complies with the one more parameters (Gupta 0022-0023, 0076, 0119, 0172). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Gupta.  The rationale to combine the teachings is improved security while conducting transactions.
Williams does not disclose however Linehan discloses transmitting, by the issuer system, the DPP to a third-party system to obtain offer data (Col. 14 lines 3-15);
Williams does not disclose however Linehan discloses receiving, at the issuer system, offer data from the third-party system (Col. 14 lines 3-15).;
Williams does not disclose however Linehan discloses transmitting, by the issuer system to the mobile device, the transaction identifier, and the offer data (Col. 8 lines 1-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.
The newly added limitation of “receiving… comprising the token of a second format, wherein the token being reformatted by the merchant from the first format to the second format” is not directed to method steps/functionality of the issuer system therefore, will not differentiate the claims from the prior art.


10.	Regarding claim 3, Williams in view of Linehan disclose the method of claim 2, wherein the authorization response is determined based at least in part on the indication (Col. 14 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.
11.	Regarding claim 6, Williams in view of Linehan disclose the method of claim 1, wherein the token is a single-use token (Williams 0034).

12.	Regarding claim 7, Williams in view of Linehan disclose the method of claim 1, wherein the authorization response is determined based at least in part on the offer data (Col. 14 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.

13.	Regarding claim 11, Williams in view of Linehan disclose the method of claim 1, wherein the DPP further comprises an identifier associated with the mobile device, wherein the authorization response is further determined based on the identifier (Col. 8 lines 3-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.

14.	Regarding claim 20, Williams in view of Linehan disclose the system of claim 12, wherein the DPP further comprises an identifier associated with the mobile device, wherein the authorization response is further determined based on the identifier (Col. 8 lines 1-15).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Linehan.  The rationale to combine the teachings would be to save time and complexity required when the merchants obtain authorization from issuers through the merchant's acquiring banks.

15.	Regarding claims 22 and 23, Williams does not disclose however Gupta teaches further comprising determining, at the issuer system, whether the token is expired based on the one or more parameters Gupta 0022-0023, 0076, 0119, 0172).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Gupta.  The rationale to combine the teachings is improved security while conducting transactions.



17.	Claim 4-5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1], Linehan [US Patent No. 6,327,578 B1] and Cameron et al. [US Pub No. 2007/0203852 A1].

18.	Regarding claim 4, Williams, Hart, Gupta, Linehan does not however Cameron teaches wherein the DPP includes and additional data element comprising customer creditworthiness information (credit score 0058). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Cameron.  The rationale to combine the teachings would be to utilize the reputation information when deciding whether to transact with the party.

19.	Regarding claim 5, Williams, Hart, Gupta, Linehan does not however Cameron teaches wherein the offer data received from the third-party system is based at least in part on the customer creditworthiness information (credit score 0058). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Cameron.  The rationale to combine the teachings would be to utilize the reputation information when deciding whether to transact with the party.

20.	Regarding claim 14, Williams, Hart, Gupta, Linehan does not however Cameron teaches wherein the DPP includes an additional data element comprising customer creditworthiness information, wherein the offer data received from the third-party system is based on the customer creditworthiness information 3(credit score 0058). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Cameron.  The rationale to combine the teachings would be to utilize the reputation information when deciding whether to transact with the party.

22.	Claim 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1], Linehan [US Patent No. 6,327,578 B1] and Fung et al. [US Pub No. 2003/0163427 A1].

23.	Regarding claims 9 and 19, Williams, Hart, Gupta, Linehan does not disclose however Fung teaches wherein the offer data comprises one or more of real-time financing options related to the authorization response of the transaction and cross-selling of lending products (Fung 0173).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Fung.  The rationale to combine the teachings would be to access consumer activity based on profile data.


25.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1], Linehan [US Patent No. 6,327,578 B1] and Coppinger [US Pub No. 2012/0166270 A1].

26.	Regarding claim 10, Williams, Hart, Gupta, Linehan does not disclose however Coppinger wherein the DPP is received at the issuer system as tack data in a credit card transaction (track data 0173).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Coppinger.  The rationale to combine the teachings would be to assist is in building a base of loyal consumers.



28.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1], Linehan [US Patent No. 6,327,578 B1] and Andon [US Pub No. 2013/0159188 A1].

29.	Regarding claim 13, Williams, Hart, Gupta, Linehan does not disclose however Andon teaches further comprising a database that stores a list of provided tokens, and wherein the authorization response is based on a comparison of the token to the list of provided tokens (Andon 0076).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Andon.  The rationale to combine the teachings would be for automatically validating users of financial instruments.


31.	Claim 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1], Linehan [US Patent No. 6,327,578 B1] and Dragt [US Pub No. 2010/0223120 A1].

32.	Regarding claim 15, Williams, Hart, Gupta, Linehan does not disclose however Dragt teaches wherein in the DPP includes an additional data element comprising customer profile information, wherein the offer data includes a targeted offer based on the customer profile information (Dragt 0076).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Dragt.  The rationale to combine the teachings would be for administering reward 
and/or loyalty program transactions through the use of tones sent to mobile devices. 

33.	Regarding claim 16, Williams, Hart, Gupta, Linehan does not disclose however Andon teaches wherein in the DPP includes an additional data element comprising reward point credentials, and wherein the offer data includes an offer to pay with rewards points (Drag 0076).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Dragt.  The rationale to combine the teachings would be for administering reward and/or loyalty program transactions through the use of tones sent to mobile devices. 

35.	Claim 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams [US Pub No. 2008/0223918 A1] in view of Hart [US Pub No. 2012/0150687 A1], Gupta et al. [US Pub No. 2009/0307134 A1], Linehan [US Patent No. 6,327,578 B1], and Braswell et al. [US Pub No. 2009/0254412 A1].

36.	Regarding claim 24, Williams, Hart, Gupta, Linehan does not disclose however Braswell teaches further comprising:
receiving, at the issuer system, location information associated with the mobile device, wherein the authorization response is determined based at least in part on the
location information (0096, 0099).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Braswell.  The rationale to combine the teachings would be for marketing, and, more particularly, to methods and systems for utilizing targeted advertising to distribute promotions via financial products and networks.

37.	Regarding claim 25, Williams, Hart, Gupta, Linehan does not disclose however Braswell teaches further comprising:
 	receiving, at the issuer system, geolocation data associated with the mobile device, wherein the offer data is based on the geolocation data (0096, 0099).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Braswell.  The rationale to combine the teachings would be for marketing, and, more particularly, to methods and systems for utilizing targeted advertising to distribute promotions via financial products and networks.

38.	Regarding claim 26, Williams, Hart, Gupta, Linehan does not disclose however Braswell teaches further comprising:
 	wherein the DPP includes an additional data element comprising social networking credentials, and wherein the offer data received from the third-party system is based on the social networking credentials (0096, 0099). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Williams to include the teachings of Braswell.  The rationale to combine the teachings would be for marketing, and, more particularly, to methods and systems for utilizing targeted advertising to distribute promotions via financial products and networks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.                                                                                                                                                                                           	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692